Citation Nr: 1625066	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder disability, to include rotator cuff syndrome.

4.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.

5.  Entitlement to service connection for a right foot disability, to include metatarsalgia, hallux valgus, and hammertoes.

6.  Entitlement to an extension of a temporary 100 percent rating based on surgical treatment necessitating convalescence.

7.  Entitlement to an initial rating greater than 20 percent for instability right knee.

8.  Entitlement to an initial rating greater than 10 percent for right knee degenerative joint disease, status post meniscal tear.

9.  Entitlement to an initial rating greater than 30 percent for atopic dermatitis (also claimed as hives).

10.  Entitlement to an initial rating greater than 10 percent for plantar wart of the right foot.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1986 to June 1992.  The Veteran's awards and citations included the National Defense Service Medal, Non-Commissioned Officer Professional Development Ribbon, Good Conduct Medal, and the Army Service Ribbon.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran had a hearing before the undersigned in January 2016.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

All issues other than entitlement to service connection for tinnitus and entitlement to increased ratings for right knee instability and degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced ringing in his ears in service and ever since.

2.  In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals of entitlement to increased initial ratings for right knee instability and right knee degenerative joint disease, status post meniscal tear, was requested.


CONCLUSIONS OF LAW

1.  Tinnitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 20 percent for instability right knee have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating greater than 10 percent for right knee degenerative joint disease, status post meniscal tear, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that his current tinnitus disability was incurred during service.

The Veteran's service treatment records do not include complaints, treatment, or diagnoses of tinnitus.

The Veteran was afforded a VA audiological examination in March 2011.  At that time, he reported being aware of tinnitus for over 10 years.  It occurred daily and lasted for several minutes.  The tinnitus was not constant, but was recurrent and intermittent in nature.  The examiner concluded that it would be impossible to provide an opinion as to the etiology of the Veteran's tinnitus without resort to speculation.

During his January 2016 Board hearing, the Veteran described first noticing tinnitus on active duty in January 1991, during the first Gulf War.  He experienced the problem on an ongoing basis thereafter, but would ignore it because it was irritating but not painful.  

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features.  The presence of the disorder is not a determination that is medical in nature; it is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, there is evidence of in-service acoustic trauma and several reports of a continuity of symptomatology from service.  The Board is troubled by the Veteran's somewhat inconsistent reports as to the timing of onset of tinnitus, as during his VA examination he reported onset "over 10 years" previously, which potentially could be multiple years after separation from service.  However, the Board finds the Veteran's explanation during his Board hearing that the tinnitus began in service, but that he paid it little attention for multiple years because it was irritating but not painful, to be plausible and not wholly inconsistent with his reports during the VA examination.  As such, the Board concludes that entitlement to service connection is warranted on a presumptive basis.  

Withdrawal of Claims of Entitlement to Increased Ratings for Right Knee Instability and Right Knee Degenerative Joint Disease, Status Post Meniscal Tear 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

The Board notes that a May 2015 statement of the case (SOC) included, in relevant part, the issues of entitlement to increased initial ratings for right knee instability and right knee degenerative joint disease, status post meniscal repair.  The Veteran properly appealed these issues in his June 2015 substantive appeal.  However, in a January 2016 written statement, the Veteran's representative indicated, "In light of the regulations and the evidence, [the Veteran] is satisfied at this time as to his ratings regarding the right knee."  The statement occurred under the headings for the 20 percent rating for right knee instability and 10 percent rating for right knee degenerative joint disease.  During his January 2016 hearing, moreover, the Veteran's representative reiterated that the current ratings for the knee "appear to be appropriate."  Accordingly, the Board finds that the issues of entitlement to increased ratings for right knee instability and right knee degenerative joint disease have been properly withdrawn by the Veteran, and the claims are dismissed.

ORDER

Entitlement to service connection for tinnitus is granted.

The appeal regarding the claim of entitlement to an initial rating greater than 20 percent for instability right knee is dismissed.

The appeal regarding the claim of entitlement to an initial rating greater than 10 percent for right knee degenerative joint disease, status post meniscal tear, is dismissed.

REMAND

Service Connection for Left Knee and Left Shoulder Disabilities

During his January 2016 Board hearing, the Veteran's representative argued that a remand was warranted for the Veteran's left knee and left shoulder claims based on inadequate VA examinations.  The Veteran described an August 1989 left knee injury for which he received treatment in service.  He received physical therapy and treated with ice and medication.  The therapy helped reduce swelling, but there remained popping, crepitus, and an altered gait.  Similarly, the Veteran described injuries to the left shoulder in service.  He started occupational therapy for the shoulder, but was not able to finish the treatment.  The Veteran noticed decreased strength and other issues with the left shoulder, and popping and crepitus.  

The Veteran's service treatment records do include complaints of left knee and left shoulder problems.  For example, a March 1989 service treatment record documented a questionable hyperextension of the left shoulder due to a flag football injury.  The assessment was left rotator cuff tendonitis.  An April 1989 arthrogram showed no rotator cuff tear.  August 1989 service treatment records include complaints of left knee problems due to a fall during PT and a separate football injury.  A September 1989 record included an impression of anterior cruciate ligament (ACL) tear and medical meniscus tear.  

The Board agrees with the assessment of the Veteran's representative and finds the September 2011 VA examination report inadequate with respect to the conclusions as to the left knee and left shoulder disabilities.  In each case, the examiner indicated only that the Veteran was not shown to have problems in service or to have had any abnormal diagnostic imaging studies in service.  The report, however, fails to discuss the documented left knee and left shoulder in-service problems or consider the Veteran's statements regarding in-service problems.  The Veteran, as a medical professional, is particularly competent with respect to the description of his in-service symptoms.  Moreover, the examination report failed to consider or opine as to whether the current left knee disability was caused or aggravated by the Veteran's service-connected right knee disabilities.  As such, a new examination is needed with respect to these issues.

Service Connection for a Bilateral Hearing Loss Disability

The Veteran contends that he has a bilateral hearing loss disability as a result of his military service.  His service treatment records include an audiogram prior to enlistment in 1986.  At that time, there was decreased hearing acuity of 25 decibels at 3000 Hertz in the left ear.  Thus, at entrance the Veteran had some degree of hearing loss as defined by the Court in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), but his hearing was not considered a disability for VA compensation purposes and, as such, he will be considered to have entered service in sound condition pursuant to the provisions of 38 U.S.C.A. § 1111.  Moreover, the Board recognizes that a hearing loss disability can be related to service by a medical professional even in the absence of a continuity of symptomatology.  See, e.g., Hensley, 5 Vet. App. at 157 (noting that VA regulations do not necessarily preclude service connection for hearing loss disability that first met the 38 C.F.R. § 3.385 requirements after service).

The Veteran was afforded a VA examination in March 2011.  He reported noise from weapons qualification during basic training.  The examiner concluded that because the only audiogram of record was from the time of his entrance into service that it was impossible to determine whether the Veteran incurred noise-induced hearing loss in the left ear without resorting to mere speculation.

During his January 2016 hearing, the Veteran described in-service exposure to engine noise from airplanes.  

In light of the foregoing, the Board concludes that a remand to obtain a definitive medical opinion is warranted.

Service Connection for a Right Foot Disability, Increased Rating for Plantar Wart, and Extension of Temporary Total Disability Rating

The Veteran also contends that he has multiple right foot disabilities related to his military service, specifically to include as a result of wearing uncomfortable utility boots.  The Veteran was afforded a May 2015 VA examination in relation to this claim; however, the resulting report considered the right foot claim only as secondary to the Veteran's service-connected plantar wart.  By contrast, the Veteran's primary contention is that the hammertoe, metatarsalgia and hallux valgus were present during service and the plantar wart was a manifestation of the disabilities, rather than the plantar wart causing the other problems as considered by the VA examiner.  Indeed, the Veteran contends that the plantar wart diagnosis in service was a mistake and that he actually had a pressure callous due to his metatarsalgia and hammertoes that became infected.  

In support of that contention, a May 2015 opinion from a private podiatrist suggested that, "It appears that most likely a callous had been present upon initial[] [post-service] evaluation in 2009... The pressure of the callus is from the plantarflexed third metatarsal and hammertoe and certainly was aggravated by his years in the military."  The podiatrist believed that the initial diagnosis of plantar wart was in error and that actually the Veteran had a pressure callous that was infected and presented as an abscess, but misdiagnosed as a plantar wart.  This conclusion was supported by the Veteran's subsequent treatment of shaving down the callous, which would not be the treatment for a plantar wart.  The above opinion suggests the possibility of a preexisting right foot disability that was aggravated by service or an underlying right foot disability or disabilities that had their onset in service, as evidenced by the required ongoing shaving of the plantar wart.  The Board concludes that a VA examination is necessary to clarify the timing of onset of the Veteran's current right foot disabilities.

As to the claim for extension for a temporary total disability rating, this claim is dependent on the Veteran's claimed right foot disabilities being service-connected, as the incapacity was the result of his right foot disabilities that to this point have not been connected to service.  As such, the claim for extension of the temporary total disability rating is inextricably intertwined with the right foot claim and cannot be adjudicated until resolution of the underlying right foot claim.  Similarly, the Veteran's claim for an increased rating for right foot plantar wart is potentially impacted by the findings on the examination of the right foot.

Increased Rating for Atopic Dermatitis

The Veteran contends that his current 30 percent rating for atopic dermatitis does not accurately reflect the severity of his condition.  During his January 2016 Board hearing, the Veteran asserted that his skin problems had worsened since the time of his last VA examination, in July 2014.  The Veteran described worsening of the condition as he aged, with more frequent and serious outbreaks.  He experienced skin problems on the legs, arms, neck, and scalp.  In a January 2016 written statement, the Veteran also indicated that he believed the dermatitis covered more of his body than at the time of the last VA examination, as it was spreading down his body.  The Veteran's skin claim originally was one for hives and his representative has argued that the current rating does not take into account the Veteran's problems due to hives.  The examination should include consideration of the Veteran's claim for hives and whether any such disability was related to service or a service-connected disability. 

TDIU

Finally, the issue of TDIU is inextricably intertwined with the claims for entitlement to increased rating and entitlement to service connection remanded herein.  A positive decision on one or more of the above claims could have a significant impact upon his TDIU claim in that a finding of unemployability based on a newly (or worsened) service-connected disability would provide an additional avenue for an allowance.  As such, the issue of entitlement to TDIU must also be remanded pending adjudication of the remanded issues.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from May 2015 to the present.

2.  Schedule the Veteran for appropriate examination(s) of his claimed (i) left knee and (ii) left shoulder disabilities.  The examiner(s) is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner(s) is requested to obtain a complete history from the Veteran and conduct an examination, with any indicated diagnostic testing.

After completing the following, the examiner(s) is asked to provide opinions as to the following: 

a.  whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed left knee and left shoulder disability was incurred in or is otherwise related to the Veteran's military service.  

b.  whether it is at least as likely as not that any diagnosed left knee disability was caused by his service-connected right knee and right foot disabilities. 

c.  whether it is at least as likely as not that any diagnosed left knee disability was aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected right knee and right foot disabilities. 

The examiner(s) is invited to consider the in-service treatment records from 1989 documenting left knee and/or left shoulder complaints.  See VBMS, document labeled STR - Medical, receipt date 10/26/2010, pgs. 4-6, 12-14, 17-20, 26-27.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an appropriate examination of his claimed bilateral hearing loss disability.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran regarding his hearing difficulties and conduct an examination, with any indicated diagnostic testing.

After completing the following, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right and/or left ear hearing loss disability was incurred in or is otherwise related to the Veteran's service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing disability.  

4.  Schedule the Veteran for an appropriate examination of his claimed right foot disabilities, to include metatarsalgia, hallux valgus, and hammertoes.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct an examination, with any indicated diagnostic testing.

After completing the following, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right foot disability (other than plantar warts) was incurred in or is otherwise related to the Veteran's service.  

The examiner is invited to consider the May 2015 opinion of the Veteran's private treating podiatrist suggesting an association between the Veteran's post-service treatment for his right foot and his service.  See VBMS, Medical Treatment Record - Non-Government Facility, dated 5/22/15.  Note that the Veteran contends that the hammertoe, metatarsalgia and hallux valgus were present during service and the plantar wart was a manifestation of the disabilities, rather than the plantar wart causing the other problems as considered by the May 2015 VA examiner.  Indeed, the Veteran contends that the plantar wart diagnosis in service was a mistake and that he actually had a pressure callous due to his metatarsalgia and hammertoes that became infected. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected atopic dermatitis disability.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

In addition, the examiner is requested to consider the Veteran's claim for hives and, should any hives be found that are separate and distinct from the service-connected atopic dermatitis, provide an opinion (with sufficient rationale) as to whether the diagnosed hives were (a) incurred in or are otherwise related to service or were (b) caused or (c) aggravated by a service-connected disability.

6.  Undertake any additional development deemed necessary, to include appropriate development with respect to the pending claim for entitlement to TDIU.

7.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


